Citation Nr: 0422064	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-12 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for seizure disorder. 

2.  Entitlement to service connection for systemic lupus 
erythematosus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1992 to February 
1993.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Diego, 
California, which denied entitlement to service connection 
for seizure disorder and systemic lupus erythematosus.  

A September 2002 rating decision denied entitlement to 
service connection for post traumatic stress disorder (PTSD).  
In a September 2003, the veteran expressed disagreement with 
the September 2002 rating decision.  The RO issued a 
statement of the case in March 2004, but the record does not 
reflect that the veteran has perfected an appeal by 
submitting a substantive appeal, and this issue has not been 
certified as being on appeal.  

In October 2003, this matter was remanded to the RO to afford 
the veteran a requested hearing.  In a statement dated in 
February 2004, the veteran withdrew his request for a 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Relevant evidence was associated with the claims folder 
subsequent to the issuance of the April 2003 statement of the 
case.  The veteran submitted additional evidence in the form 
of medical articles from the internet in support of his 
claims for service connection.  The articles include 
information about lupus from an unknown website; an article 
about arthritis and arthralgia from the Lupus site; an 
article about Gulf War Syndrome and Anthrax from the 
Shirley's Wellness Café site; and an article entitled 
"Controversy Surrounds Anthrax Vaccine" from the Web MD 
health site.  The RO has not yet considered this evidence.  
In accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board 
must remand the additional evidence to the RO for initial 
consideration pursuant to 38 U.S.C.A. § 7104(a).  

Accordingly, this case is remanded for the following action: 

The AMC or RO should re-readjudicate the 
issues of entitlement to service 
connection for seizure disorder and 
systemic lupus erythematosus.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


